Citation Nr: 1418385	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  He was awarded the Purple Heart Medal.  The Veteran died on October [redacted], 2008.  The appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Good or sufficient cause having been shown, the appellant's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c)(3).  

This case was previously before the Board in November 2011 and September 2012, at which time it was remanded for additional development.  Subsequent to the September 2012 remand, the Board, in a decision of March 2013, denied entitlement to service connection for the cause of the Veteran's death.  That determination was ultimately appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2013 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion dated that same month.  In December 2013, the appellant's case was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.




REMAND

At the time of the Board's prior remand in December 2013, it was requested that the Veteran's entire claims folder be furnished to the same VA psychologist who conducted a March 2012 VA records review, and provided an October 2012 addendum to that report.  Following a review of the Veteran's entire claims folder, it was requested that the examiner in question offer an opinion as to whether the Veteran's fatal atherosclerotic cardiovascular disease was at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by the Veteran's service-connected  posttraumatic stress disorder.  The examiner was to provide a complete rationale for all opinions and conclusions expressed, as well as a medical basis for those conclusions/opinions.  In addition, the examiner was to specify in his report that he had reviewed all four excerpts from Internet research contained in the Veteran's claims folder, in addition to the Veteran's claims file, and the Veteran's Virtual VA electronic file.

A review of the record discloses that, in January 2014, the same VA psychologist who had conducted the March 2012 VA records review and provided the October 2012 addendum to that review offered his opinion that the Veteran's fatal atherosclerotic cardiovascular disease was less likely than not proximately due to or the result of the Veteran's service-connected posttraumatic stress disorder.  However, the examiner failed to provide an opinion as to whether the Veteran's fatal atherosclerotic cardiovascular disease had been aggravated by his service-connected posttraumatic stress disorder.  In that regard, and as noted above, at the time of the Board's December 2013 remand, it was specifically requested that an opinion be provided as to whether the Veteran's fatal atherosclerotic cardiovascular disease was at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected posttraumatic stress disorder.  Significantly, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  The Veteran's entire claims folder should be furnished to the same VA psychologist who conducted the March 2012 VA records review and provided the October 2012 and January 2014 addenda to that report.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following review of the Veteran's entire claims folder, the evaluating psychologist should offer an opinion as to whether the Veteran's fatal atherosclerotic cardiovascular disease was at least as likely as not aggravated (which is to say, permanently made worse beyond natural progress) by the Veteran's service-connected posttraumatic stress disorder.

A complete rationale must be provided for any opinion and conclusion expressed, and the medical basis for that conclusion (opinion) must be set out.  In addition, the examiner must specify in his report that the Veteran's claims file, as well as his Virtual VA (including Capri records) have been reviewed.  

2.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

3.  The AMC/RO should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action take on the claim for benefits since the issuance of the most recent SSOC in March 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




